Judgment, Supreme Court, New York County (Franklin Weissberg, J.), rendered August 22, 1993, which convicted defendant, following a non-jury trial, of assault in the third degree and sentenced him to a term of three years probation, unanimously affirmed.
Viewing the evidence in the light most favorable to the prosecution and giving it the benefit of every reasonable inference (People v Malizia, 62 NY2d 755, cert denied 469 US 932), defendant’s guilt of assault in the third degree was proven beyond a reasonable doubt. Furthermore, upon an independent review of the facts, we find that the verdict was not against the weight of the evidence (People v Bleakley, 69 NY2d 490). The evidence also established that the justification defense was disproved beyond a reasonable doubt. In this regard, the court’s determinations regarding credibility and the proffered defense were supported by the record. Concur—Sullivan, J. P., Rubin, Ross, Nardelli and Mazzarelli, JJ.